Citation Nr: 0930031	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  09-13 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana



THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for arthritis of the 
knees, ankles, elbows, and hands.

3. Entitlement to a compensable rating for bilateral hearing 
loss disability.



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1943 to May 1946 and from September 1950 to November 
1950.  These matters are before the Board of Veterans' 
Appeals (Board) on appeal from a January 2009 rating decision 
of the Ft. Harrison, Montana Department of Veterans Affairs 
(VA) Regional Office (RO) which denied service connection for 
PTSD and arthritis and granted service connection for 
bilateral hearing loss, rated 0 percent. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  It is not shown that the Veteran engaged in combat, nor 
is there credible corroborating evidence of an alleged 
stressor event in service.

2. It is not shown that the Veteran has PTSD (or any other 
acquired psychiatric disability). 

2.  Arthritis of the knees, ankles, elbows, and hands was not 
manifested in service or within the Veteran's first 
postservice year; it is not shown that he has such 
disability.

3.  At no time during the appeal period is the Veteran's 
bilateral hearing loss shown to have been worse than Level 
VIII in the left ear or Level I in the right ear.


CONCLUSIONS OF LAW

1.  Service connection for PTSD is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2008).

2.  Service connection for arthritis of the knees, ankles, 
elbows, and hands is not warranted.  38 U.S.C.A. §§ 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2008).

3.  A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.85, Diagnostic Code (Code) 6100, 4.86 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 159(b)(1)(including, as amended May 30, 2008, 73 Fed. Reg. 
23353 (April 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The notice requirements of the VCAA 
apply to all 5 elements of a service connection claim, 
including the rating assigned and the effective date of the 
award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Regarding his service connection claims, the Veteran was 
advised of VA's duties to notify and assist in the 
development of the claims.  By VCAA letter of July 2008, he 
was informed of the evidence and information necessary to 
substantiate the claims; the evidence VA was responsible for 
providing; the evidence he was responsible for providing; and 
the criteria for rating disabilities, as well as those 
governing effective dates of awards.  This notice was issued 
prior to the RO determination in January 2009 denying service 
connection.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  He has had ample opportunity to respond/supplement 
the record.  

The U.S. Court of Appeals for the Federal Circuit had held 
that any error in VCAA notice should be presumed prejudicial, 
and that VA must bear the burden of proving that such an 
error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  However, the U.S. Supreme Court has recently 
reversed that decision, finding it unlawful in light of 38 
U.S.C.A. § 7261(b)(2), which provides that, in conducting 
review of decisions of the Board, a court shall take due 
account of rule of prejudicial error.  The Supreme Court in 
essence held that - except for cases in which VA has failed 
to meet the first requirement of 38 C.F.R. § 3.159(b) by not 
informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, and 
determinations on the issue of harmless error should be made 
on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

Regarding the increased rating claim, as the rating decision 
on appeal granted service connection, and assigned a 
disability rating and effective date for the award, statutory 
notice had served its purpose, and its application was no 
longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  A January 2009 letter provided notice on 
the "downstream" issue of entitlement to an increased 
initial rating and a March 2009 statement of the case (SOC) 
readjudicated the matter after the appellant responded and 
further development was completed.  38 U.S.C.A. § 7105; see 
Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The 
July 2008 letter provided him with general disability rating 
criteria and the January 2009 letter provided specific 
information regarding the rating of hearing loss disability.  
He has not alleged that notice in this case was less than 
adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) 
(holding that "where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream issues").

The Veteran's service treatment records (STRs) are associated 
with his claims file, and the RO arranged for a VA 
audiological examination of the Veteran in September 2009.  
The Veteran has not identified any pertinent postservice 
treatment records that are outstanding.  The RO did not seek 
VA examinations with respect to the PTSD and arthritis 
claims.  As there is no competent (medical) evidence showing 
either PTSD or arthritis or suggesting such disabilities 
exist and might be related to service, examinations to 
determine the etiology of such disabilities were not 
necessary to decide the claims.  See 38 C.F.R. § 3.159(c)(4); 
Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  VA's duty 
to assist is met.  Accordingly, the Board will address the 
merits of the claims.

B.  Legal Criteria, Factual Background, and Analysis

Service Connection Claims

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

        PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f).  If the evidence establishes that the 
Veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  Id.  See 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat 
Veterans). 

Here, the Veteran's service personnel records do not show any 
combat citations or awards such that his lay testimony, 
alone, could establish the occurrence of his claimed in-
service stressor.  Therefore, additional evidence which 
substantiates or corroborates the Veteran's statements as to 
the occurrence of the claimed stressor is required.  See West 
(Carlton) v. Brown, 7 Vet. App. 70 (1994); Zarycki v. Brown, 
6 Vet. App. 91 (1993).  However, he has provided insufficient 
information regarding the alleged stressors to submit them 
for corroborating research.  

The Veteran's DD Form 214 shows that he served in the U.S. 
Navy during World War II and was assigned to the 10th Naval 
Construction Battalion; he received the Philippine Liberation 
Medal.

The Veteran submitted written statements regarding his 
military service and alleged stressors which occurred 
therein.  He reported that while stationed on the Island of 
Samar in the Philippines, he had participated in the recovery 
of the body of an Army Air Corps crewman who died during a 
crash on takeoff from the runway in February 1946.  He stated 
that the sight of the body and its injuries were horrifying 
and had stayed in his memory, and that he still had 
nightmares and a sense of loss, depression, and helplessness.  
He also reported an incident which occurred south of Cuvite, 
Philippines in approximately May 1946.  He stated that while 
driving he came across some Philippine guerrillas who 
informed him of enemy in the area armed with hand grenades 
and advised him to turn around, drive fast, and never stop.  
The guerrillas had killed some Japanese servicemen and their 
bodies were lying beside the road; this sight has stayed in 
his memory and has continued to give him nightmares.

In support of his claim of service connection for PTSD, the 
Veteran provided information on military awards and World War 
II engagements and on the history of the Naval Construction 
Battalions ("Sea Bees") and their involvement in World War 
II.

In January 2009, the RO requested additional information 
regarding the stressor events identified by the Veteran, 
including a name or assigned unit of the Army Air Corps crew 
member, and more specific dates and locations for both 
incidents.  The Veteran's response indicated that the correct 
date of the PTSD stressor event was January 1944, but 
provided no additional information.

In March 2009, the RO entered a Formal Finding that there was 
insufficient information on the Veteran's alleged stressors 
to request a verification search from the Joint Services 
Records Research Center (JSRRC).  Specifically, it was noted 
that without the name of the deceased Air Corps crew member, 
or information on his assigned unit or the ship or air base 
on which the crash occurred, there was not enough information 
to effectively research or corroborate the event.

The record includes no medical treatment/evaluation report 
that shows a diagnosis of PTSD.  Moreover, the record does 
not include any evidence that the Veteran has sought 
treatment for such disability, or that he has sought 
treatment for (or has had diagnosed) any acquired psychiatric 
disability.  As the competent evidence of record does not 
include a diagnosis of PTSD based on identified supporting 
symptoms and related to a corroborated stressor event in 
service, the preponderance of the evidence is against a 
finding that the Veteran has such disability.  

Without any competent evidence that the Veteran has PTSD (or 
any psychiatric disability), there is no valid claim of 
service connection for such disability.  See Brammer, supra.  
Accordingly, consideration of service connection for PTSD 
need not proceed any further; the Veteran's claim must be 
denied.  

        Arthritis of the knees, ankles, elbows, and hands

For certain chronic diseases (including arthritis) service 
connection may be established on a presumptive basis if they 
become manifest to a compensable degree in a specified period 
of time postservice (one year for arthritis).  38 U.S.C.A. §§ 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The threshold requirement that must be met in order to 
establish a claim for service connection is competent 
evidence (a medical diagnosis) of a current chronic 
disability that has existed on or after the date of 
application for service connection for such disability.  
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); see also 
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In the 
absence of proof of a present disability (and, if so, of a 
nexus between that disability and service), there can be no 
valid claim for service connection.  Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

The Veteran's STRs are silent for complaint or diagnosis of 
arthritis (or related complaint) as to the knees, ankles, 
elbows, or hands.  On May 1946 service separation 
examination, it was noted that he was in good health, with no 
disqualifying abnormalities.  No records of post-service 
treatment for arthritis have been submitted or identified.

The record is devoid of any medical records showing that the 
Veteran has been diagnosed with or ever treated for arthritis 
of the knees, ankles, elbows, and hands.  Without medical 
evidence of a current diagnosis of a claimed disability, the 
threshold requirement for establishing service connection for 
such disability is not met.  Thus, the claim of service 
connection for arthritis of the knees, ankles, elbows, and 
hands also must be denied.  

Increased Rating Claim

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The appropriate evaluation for hearing impairment is 
determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.  
The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, based on testing (by a 
state-licensed audiologist) including puretone thresholds and 
speech discrimination (Maryland CNC test).  See 38 C.F.R.  § 
4.85.  

Where there is an exceptional pattern of hearing impairment 
(as defined in 38 C.F.R. § 4.86) the rating may be based 
solely on puretone threshold testing.  See 38 C.F.R. § 4.85, 
Table VIA.  One exceptional pattern of hearing impairment 
occurs when the puretone thresholds in each of the four 
frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) are 55 
decibels or greater.  Another occurs when the puretone 
threshold at 1000 Hertz is 30 decibels or less, and the 
threshold at 2000 hertz is 70 decibels or more.  See 38 
C.F.R. § 4.86(a)(b).  Table VII is then used to determine the 
rating assigned by combining the Roman numeral designations 
for hearing impairment of each ear.

Ratings for hearing impairment are derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In a claim for an increased rating, "staged" ratings may be 
warranted if the claim involves the initial rating assigned 
with a grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  Here, the Board finds that the 
record does not reflect any distinct period of time during 
the appeal period when the criteria for a compensable rating 
were met.   

On September 2008 VA examination, audiometric testing of the 
Veteran's hearing yielded the following puretone thresholds, 
in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
40
65
60
LEFT
15
40
75
85
85

Speech discrimination was 92 percent in the right ear and 52 
percent in the left ear.

Based on the audiometry in the VA examination report, the 
Veteran's hearing acuity under Table VI constitutes Level I 
hearing in his right ear and Level VIII hearing in his left 
ear, which, under 38 C.F.R. § 4.85, Table VII, warrants a 0 
percent or noncompensable rating under Code 6100.  There are 
no other audiometric reports in the record, nor has the 
Veteran indicated that any other such reports exist.  
The VA examination did not show an exceptional pattern of 
hearing that would warrant rating the disability under the 
alternate criteria in Table VIA.  

The Board has also considered whether referral for 
extraschedular consideration is suggested by the record. 
 There is no objective evidence, or even allegation, 
suggesting that a schedular evaluation would be inadequate or 
that the disability picture presented is exceptional.  See 
38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  
The September 2008 VA examiner noted that the Veteran had 
advised that his hearing loss was "not real noticeable", 
and that while he had to ask people to repeat themselves, 
"it really is not presenting a problem to him".  
Accordingly, referral for extraschedular consideration is not 
indicated.

The preponderance of the evidence is against the Veteran's 
claim for a compensable rating for bilateral hearing loss.  
Therefore, the benefit-of-the-doubt doctrine does not apply; 
the claim must be denied. 


ORDER

Service connection for PTSD is denied.

Service connection for arthritis of the knees, ankles, 
elbows, and hands is denied.

A compensable rating for bilateral hearing loss disability is 
denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


